DETAILED ACTION
Status of the claims
	Claims 1-15 are currently pending.


Claim Objections
Claim 1 is objected to because of the following informalities:  line 6, “the collaboration device and for being mounted in the vehicle” should be -- the collaboration device for being mounted in the vehicle --. 
  Appropriate correction is required.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 107038885) in view of Li (CN 111915896) in view of HWANG (US 20210409379).
Regarding claim 1, Li disclosed a traffic management system, comprising
a … server storing road coordinates and traffic data corresponding to the road coordinates; 
the traffic command centre server analyzing the video to obtain the traffic condition information of the road, traffic condition information at least comprises the congestion level, a traffic flow in any one of traffic command centre server according to the geographical coordinate information to determine the name of the road; traffic command centre server using the name of the road and traffic condition to generate a first prompt information, through the network connection to the vehicle terminal sending a first prompt information. The invention solves the technical problem of breakout traffic need invest a lot of human resources, improves the traffic dispersion efficiency. (Abs.)
a collaboration device for being mounted in the vehicle; and 
the network sends said first indication information to the vehicle-mounted terminal connected by the vehicle (page 2, para. 16)
an edge computing device communicating with the cloud server and the collaboration device and for being mounted in the vehicle, 
Optionally, the system further comprises a road side unit, the traffic command centre server with the road side unit is established between network connected vehicle, the road side unit and said vehicle terminal establishing a networked connection. (page 2, para. 14) {a road side unit thus an edge computing device}
wherein the edge computing device downloads one of the traffic data from the cloud server as an instant traffic datum according to a vehicle positioning coordinate corresponding to one of the road coordinates, and transmits the instant traffic datum to the collaboration device; and 
the traffic command centre server and the name of the road traffic condition information as a piece of prompt information, and sends the prompt information to the road side unit around the road by the road side unit sends the prompting information to each road side unit near the vehicle-mounted terminal. so as to make the road and vehicle on the road near the terminal capable of receiving the prompt information, the driver of the vehicle-mounted terminal can acquire traffic situation information on the road, the traffic condition information indicates that the road is congested, the driver capable of re-planning the travel route, avoid driving on the road so as to solve the leading traffic need to invest a lot of manpower resource; improves the traffic dispersion efficiency. (page 5, para. 3) { road traffic condition information thus the traffic data}
Li did not disclose a cloud server;
Li ‘896 teaches a traffic system wherein The invention relates to the technical field of traffic management, specifically to an intelligent traffic system and method based on Internet of things, the system comprises a vehicle condition collecting terminal and a cloud server; the vehicle condition collecting terminal is used for collecting the video information of the intersection, and uploading the cloud server, wherein further comprising a command centre terminal and a field command terminal; the cloud server is used for analyzing and processing the video information to generate the traffic guidance policy, and sending the traffic guidance policy to the command centre terminal; the command centre terminal is used for sending the traffic guidance policy to the field command terminal; the cloud server is further used for obtaining traffic fault information, generating predicted hindered time according to traffic fault information, and issuing traffic fault information and predicted hindered time. The solution can solve the technical problem that the field command staff in the prior art only know the traffic jam situation of the crossroad near-end vehicle, and the traffic coordination is not reasonable. (Abs)
Li and Li ‘896 are considered to be analogous art because they pertain to traffic system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a cloud server for Li’s system to utilize existing infrastructure. 
Li did not disclose the collaboration device displays the instant traffic datum.
Hwang teaches a traffic system wherein [1118] In this case, a device which has received the traffic event-related information may display data (e.g., an event occurrence region) included in the traffic event-related information in a high-definition map. For example, in order to notify an occupant of information related to the traffic event, a controller of a vehicle that has received the traffic event-related information may display a region where the traffic event has occurred in a high-definition map.
Li and Hwang are considered to be analogous art because they pertain to traffic system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the collaboration device displays the instant traffic datum for Li’s system in order to the drive to visually acquire the traffic information.
Regarding claim 11, Li disclosed wherein the instant traffic datum received by the edge computing device from the cloud server includes traffic event information; the edge computing device transmits the traffic event information to the collaboration device; and 
the traffic command centre server and the name of the road traffic condition information as a piece of prompt information, and sends the prompt information to the road side unit around the road by the road side unit sends the prompting information to each road side unit near the vehicle-mounted terminal. so as to make the road and vehicle on the road near the terminal capable of receiving the prompt information, the driver of the vehicle-mounted terminal can acquire traffic situation information on the road, the traffic condition information indicates that the road is congested, the driver capable of re-planning the travel route, avoid driving on the road so as to solve the leading traffic need to invest a lot of manpower resource; improves the traffic dispersion efficiency. (page 5, para. 3) {road traffic condition information thus the traffic data}
Li did not disclose the collaboration device displays the traffic event information integrated into map information.
Hwang teaches further [1118] In this case, a device which has received the traffic event-related information may display data (e.g., an event occurrence region) included in the traffic event-related information in a high-definition map. For example, in order to notify an occupant of information related to the traffic event, a controller of a vehicle that has received the traffic event-related information may display a region where the traffic event has occurred in a high-definition map.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the collaboration device displays the traffic event information integrated into map information for Li’s system in order to as provide visual traffic information to the driver.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 107038885) in view of LI (CN 111915896) in view of HWANG (US 20210409379), in view of XU (CN 111429724).
	Regarding claim 3, Li did not disclose wherein the cloud server communicates with roadside units to download and store the road coordinates and the traffic data.
XU teaches a traffic system wherein Step S105: the road side unit uploads the traffic condition information data verified by correctness to the cloud server (page 3, para. 15)
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Li and Xu are considered to be analogous art because they pertain to traffic system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the cloud server communicates with roadside units to download and store the road coordinates and the traffic data for Li’s system in order to as simple substitution.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 107038885) in view of LI (CN 111915896) in view of HWANG (US 20210409379), in view of Klein (US 20200351106).
Regarding claim 4, the claim is interpreted and rejected as claim 1. {i.e. the display screen of the collaboration device displays the instant traffic datum.}
Li did not explicitly disclose a processor, a mobile communication module and a wireless transmission module. 
Examiner takes official notice that these components are well known in the art.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the edge computing device comprises a processor and a mobile communication module and a wireless transmission module that are electrically connected to the processor of the edge computing device; the mobile communication module of the edge computing device communicates with the cloud server via a network; the collaboration device comprises a processor and a display screen, a  wireless transmission module, the wireless transmission module of the collaboration device communicates with the wireless transmission module of the edge computing device for Li’s system in order to accomplish communication task.
Li did not disclose an electric connector that are electrically connected to the processor of the collaboration device; the electric connector of the collaboration device is electrically connected to a data bus of the vehicle;
Klein teaches a system for vehicle data transport wherein [0041] Preferably, a second communication connection formed in a network is used. For example, in motor vehicles as overall apparatuses, communication networks are usually present anyway, for example as CAN buses that connect various data processing units. These networks can now be used in the context of the present application to establish the second communication connection, which makes it possible to send the requests to all data processing devices concerned. {thus an electric connector}
Li and Klein are considered to be analogous art because they pertain to vehicle data transport system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate an electric connector that are electrically connected to the processor of the collaboration device; the electric connector of the collaboration device is electrically connected to a data bus of the vehicle for Li’s system in order to make it possible to send the requests to all data processing devices concerned.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 107038885) in view of LI (CN 111915896) in view of HWANG (US 20210409379), in view of Klein (US 20200351106), in view of Thomas (US 20120249343).
Regarding claim 5, Li did not disclose wherein the wireless transmission module of the edge computing device receives driving data including a real-time vehicle speed of the vehicle.
Thomas teaches a traffic management system wherein [0013]  The central processing unit is programmed to compare a speed limit received from a road-side transmitter with a speed received from a speedometer and to provide a warning to a driver of the mobile road vehicle that a speed of the mobile road vehicle exceeds the speed limit, and to cause the mobile communication system to send a message to a traffic violation center on a real-time basis when the speed of the vehicle exceeds the speed limit by a defined grace speed for a defined time.
Li and Thomas are considered to be analogous art because they pertain to traffic system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the wireless transmission module of the edge computing device receives driving data including a real-time vehicle speed of the vehicle for Li’s system in order to obtain real-time data.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 107038885) in view of LI (CN 111915896) in view of HWANG (US 20210409379), in view of Lee (CN 105761521).
Regarding claim 6, Li did not disclose wherein the edge computing device comprises a wireless transmission module communicating with a wireless speaker, wireless earbuds, an electronic control unit of the vehicle, an on-board diagnostic system of the vehicle, or a vehicle control unit of the vehicle.
Lee disclosed real-time traffic guidance roadside system based on car networking wherein Referring to FIG. 2 and FIG. 3, in this embodiment, the vehicle terminal 14 is through wireless network collected by the real-time vehicle data to the section of road side device and receiving the path side equipment feeds back to the traffic guidance information. Specifically, in this embodiment, the vehicle-mounted terminal 14 using the corresponding sensor to collect corresponding data of the vehicle, such as the vehicle speed sensor for collecting the vehicle speed, and the vehicle-mounted terminal 14 and the road side device 11 using short-range wireless communication technology. namely DSRC technology to perform wireless communication, it can be known from this, the vehicle-mounted terminal further comprises a DSRC module or the DSRC interface, between the adjacent vehicle also can directly communicate through the DSRC module or DSRC interface and so on. (page 6, para. 4) { the vehicle-mounted terminal 14 using the corresponding sensor to collect corresponding data of the vehicle thus a part of on-board diagnostic system}
Li and Lee are considered to be analogous art because they pertain to traffic system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the edge computing device comprises a wireless transmission module communicating with a wireless speaker, wireless earbuds, an electronic control unit of the vehicle, an on-board diagnostic system of the vehicle, or a vehicle control unit of the vehicle for Li’s system in order to obtain accurate data.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 107038885) in view of LI (CN 111915896) in view of HWANG (US 20210409379), in view of Ricci (US 20160189544).
Regarding claim 8, Li did not disclose wherein the collaboration device comprises 24 an electric connector receiving driving data of the vehicle via a data 1 bus of the vehicle; and 2 a display screen displaying the driving data of the vehicle.
Ricci teaches a system for vehicle data collection regarding traffic wherein [0078] processing module 124 receives data transmitted over vehicle bus 180 through high-speed CAN bus interface 240 and/or low-speed CAN bus interface 250. {thus an electric connector}
[0085] Processing module 124 then processes the information received to determine to relay the information to an information display (i.e., display console of entertainment system 190) via the low speed CAN bus 250.
Li and Ricci are considered to be analogous art because they pertain to traffic system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the collaboration device comprises 24 an electric connector receiving driving data of the vehicle via a data 1 bus of the vehicle; and 2 a display screen displaying the driving data of the vehicle for Li’s system in order to provide visual traffic data to the driver.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LI (CN 107038885) in view of LI (CN 111915896) in view of HWANG (US 20210409379), in view of He (CN 108257417).
Regarding claim 12, Li did not disclose wherein the instant traffic datum received by the edge computing device from the cloud server includes traffic event information; the edge computing device outputs a pre-warning command according to the road coordinate of the traffic event information and a vehicle positioning coordinate of the vehicle; and a motor speed of a motor of the vehicle is controllable by the pre-warning command.
He teaches a method for vehicle collision early-warning method of road side unit, wherein the road side unit is provided at no signal crossing, the method comprising: obtaining vehicle information first target vehicle and the target vehicle, said vehicle information comprises the current location coordinate and the current motion state information; judging whether there is potential collision position the first target vehicle and the second target vehicle according to the vehicle information, when there is the potential collision position, according to the information of the first target vehicle and the second target vehicle calculates the first target vehicle and the second target vehicle to reach the potential collision position of the travel time difference; when the absolute value of the travel time difference is less than or equal to the threshold time, early warning information is sent out to the first target vehicle and/or the second target vehicle. (claims)
Further, this embodiment by a preset priority, comparing said 1st 2nd target vehicle and the target vehicle priority, to the priority lower vehicle speed to provide the recommendations, the deceleration of the vehicle for the actual need for the prevention of the collision speed reference, the driving safety is improved. (page 9, para. 6) {a motor speed of a motor of the vehicle is controllable by the pre-warning command.}
Li and He are considered to be analogous art because they pertain to traffic system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the instant traffic datum received by the edge computing device from the cloud server includes traffic event information; the edge computing device outputs a pre-warning command according to the road coordinate of the traffic event information and a vehicle positioning coordinate of the vehicle; and a motor speed of a motor of the vehicle is controllable by the pre-warning command for Li’s system in order to provide safety to the drivers.


Allowable Subject Matter
Claims 2, 7, 9-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685